Citation Nr: 0725909	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder ("PTSD").

2.  Entitlement to service connection for generalized anxiety 
disorder, not otherwise specified (claimed as a nervous 
condition).

3.  Entitlement to service connection for L4-L5, L5-S1, 
herniated nucleus pulposus, bilateral lumbar radiculopathy, 
claimed as a back condition.


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from February 1971 to 
April 1972.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision by the 
San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for PTSD, generalized 
anxiety disorder, not otherwise specified (claimed as a 
nervous condition), and L4-L5, L5-S1 Herniated Nucleus 
Pulposus ("HNP"), bilateral lumbar radiculopathy, claimed 
as a back condition.

This appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC. 


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
following claims may be properly adjudicated.

As a preliminary matter, the veteran's service personnel 
records reveal that he has been decorated with a Combat 
Infantryman Badge ("CIB").  As such, the Board notes the 
applicability of 38 U.S.C.A § 1154(b), which holds that in 
the case of veterans of combat, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary; 
see 38 C.F.R. § 3.304(d).

A significantly deficient evidentiary issue in this case 
involves the translation of the veteran's private 
psychiatrist, Dr. J.M.'s treatment notes for the veteran.  
Dr. J.M. submitted her private therapy session notes 
regarding the veteran written in Spanish.  The notes were 
sent by the Board to be translated from Spanish to English; 
however, the majority of these notes were returned from the 
Board's official translator as "illegible."  Because the 
veteran's private psychiatrist is the treating physician upon 
whose diagnosis of PTSD he relies for service connection, it 
is imperative that Dr. J.M. be contacted by the AMC and be 
given the opportunity to provide legible copies of her notes, 
or summaries of her notes, either in Spanish, or preferably, 
in English.

Additionally, the veteran underwent a VA PTSD exam in March 
2005.  The examining physician reviewed the veteran's service 
medical records and a 2004 private psychiatric report from 
Dr. J.M. that diagnosed the veteran with P.T.S.D., major 
depression and generalized anxiety disorder.  The VA examiner 
noted that the report authored by Dr. J.M. describes only 
vague and nonspecific stressors and concluded that the 
veteran did not meet the DMS-IV stressor criteria for PTSD.  
The VA examiner diagnosed the veteran with anxiety disorder, 
NOS.

In this case, however, there is evidence that the veteran 
engaged in combat.  Where it is determined that the veteran 
was engaged in combat with the enemy and the claimed stressor 
is related to such combat, the veteran's lay testimony 
regarding the claimed stressor is accepted as conclusive as 
to its actual existence, absent clear and convincing evidence 
to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f)(1) (2006).  Evidence denoting participation 
in combat includes award of decorations such as the Combat 
Action Ribbon, Combat Infantryman Badge ("CIB"), Purple 
Heart Medal, and decorations such as the Bronze Star Medal, 
when awarded with a Combat "V" device.  The veteran is a 
recipient of the Combat Infantryman's Badge and a Bronze Star 
(although without the "V" device).  As such, with the CIB, 
the veteran's lay testimony regarding his claimed stressors 
should be accepted as conclusive as to their existence absent 
clear and convincing evidence to the contrary.  The veteran 
submitted several pages of stressors in response to the VA 
PTSD Questionnaire in December 2004 that does not appear to 
have been reviewed by the January 2005 VA examiner as it is 
not mentioned anywhere in the exam report.  

The veteran wrote that he was assigned to the 101st Airborne, 
Company B 1/327 Infantry, stationed at Cam Rahn Bay, South 
Vietnam from August 17, 1971 to January 5, 1972.  He stated 
that he belonged to a Special Forces Reconnaissance group 
that flew helicopter missions inside the jungle exposing them 
to enemy fire.  He described a mortar attack on December 7, 
1971, at 2:45 a.m. during which seven mortars succeeded in 
entering the perimeter.  The veteran stated that his tent and 
backpack were destroyed and that he had to help a comrade 
(named S.) who was wounded and protect him from further 
attack.   He also described a mission in which one of the 
transport helicopters was shot down killing all 37 soldiers 
on board.

The veteran described another mission during which he was on 
reconnaissance patrol where his unit was ambushed.  He stated 
that he had to climb a mountain ("Seven Founting") and he 
fell down receiving minor blows [sic]. 

From January 6, 1972 to April 16, 1972, he was transferred to 
the North of Vietnam to Bien Hoa, 1st Cavalry Division, 1st 
Bat., 7th Cav., 3d Brigade, and A Company.   He stated that 
on his first mission his unit was ambushed.  A sergeant was 
killed.  He described shooting desperately and hearing 
bullets whistling by his ears.  He described a Cobra 
helicopter and airplanes arriving to support and rescue them.

Another combat mission from the air in which he participated 
resulted in two men losing their legs when they landed and 
stepped on land mines.  He described losing many other men 
during combat, including one in a friendly fire incident. 

Once a response is received from Dr. J.M., the veteran should 
be scheduled for another VA examination.  The examiner should 
review all evidence in the file, including the VA PTSD 
Questionnaire, and the stressor statements and determine 
whether or not the veteran has PTSD and/or another 
generalized anxiety disorder and whether either is related to 
his military service.

Finally, the veteran asserts that he incurred an L4-L5, L5-S1 
herniated nucleus pulposus, bilateral lumbar radiculopathy 
(claimed as a back condition) during active military service.  
He claims he fell from a mountain in 1971.  In fact, one of 
his stressor statements describes falling from a mountain 
while his unit was attempting to escape ambush.  Because of 
his combat status, his allegation of this incurrence of this 
injury is presumed credible.  To succeed in a claim for 
service connection; however, the evidence must still show a 
medical nexus between the military injury and his current 
condition.

Both the veteran's entrance and separation examinations are 
negative for any back condition-specifically; the veteran's 
military separation examination is negative for any notations 
of back problems.  In fact, at the time of his separation 
from active duty, the veteran's PULHES profile was noted to 
indicate that he was in a "high level of fitness" as to his 
physical capacities: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].).  No diagnosis of 
L4-L5, L5-S1 herniated nucleus pulposus, bilateral lumbar 
radiculopathy or any other back condition was made. 

Within one year following service, however, the veteran 
states that be began experiencing low back pain.  He also 
stated that that he went to urology doctors due to low back 
pain secondary to kidney stones.

In August 1999, Dr. L.M.V. diagnosed the veteran with 
cervical and lumbar muscle spasm, herniated nucleus pulposus 
L4-L5, L5-S1 and medically excused from reporting to his job 
from August 30, 1999 to March 31, 2000.

Social Security Administration Records included a 
"Disability Determination Program" report dated June 2000.  
Dr. L.M.V. examined the veteran and diagnosed him with 
herniated nucleus pulposus L4-L5, L5-S1 indicating initial 
symptoms began in 1999.  Dr. L.M.V. further indicated that 
the condition first imposed a limitation on the veteran in 
May 2000.  Again, there is no mention of the veteran's 
military service in the report as a factor in any of his 
injuries.

The SSA records also included an August 1999 progress note 
from Dr. L.G.G. that described the veteran as a 45-year old 
male with a history of L/S disc trouble of several years 
origin (7-10 years) that has progressively been aggravated 
since approximately 1991.  A June 1999 "Patient Symptoms" 
report to Clinical Neurology Specialist  Dr. L.M.V.C. at the 
Electroencephalography Center states that the veteran 
reported what bothers him most is the back pain which runs to 
the waist and the right leg, and that he gets pain in the 
neck.  He said that the pain in the waist goes up to the neck 
and the right leg.  A 1980 auto accident is noted, as is 
trauma in the right ankle and fractured heel.  The veteran 
hit a manhole in the highway at work in 1991.  The report 
notes that the veteran did not report this incident to the 
State Insurance Fund.  Later he began with pain in the waist, 
[illegible].  Finally, strong pain on the right side of the 
waist is noted.

During a January 2005 VA Spine examination, the veteran told 
the examiner that the onset of his pain was 1971 following a 
fall in-service.  The VA Spine exam and other medical 
opinions clearly diagnose the veteran with L4-L5, L5-S1 
herniated nucleus pulposus, bilateral lumbar radiculopathy 
(claimed as a back condition).  In particular, the January 
2005 VA spine exam does not discount the veteran's history 
regarding the in-service origin of his injury.  Although a 
veteran's recitation of what happened to him in-service is 
competent, it is well settled that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Although the veteran has thus provided competent medical 
evidence of a diagnosis, on the basis of the evidence of 
record, the Board finds that further VA examination is 
warranted to determine the nature and etiology of the 
veteran's claimed condition.  There is some question as to 
whether the back problems are related to the veteran's 
military service or subsequent events that only a medical 
professional can competently comment upon.  It is well-
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without 
medical expertise to ascertain whether the findings of the 
January 2005 VA examination provide the medical nexus 
necessary to support a finding of service connection for the 
L4-L5, L5-S1 herniated nucleus pulposus, bilateral lumbar 
radiculopathy (claimed as a back condition). Colvin, 1 Vet. 
App. at 171.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Dr. J.M. 
and ask her to submit legible copies of 
her patient notes regarding the veteran 
or summaries of same either in Spanish, 
or preferably, in English.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of any 
psychiatric disorder show to be present, 
including whether the veteran has PTSD 
or any other acquired psychiatric 
disorder.  The examining physician is 
requested to review pertinent documents 
in the claims file, including the PTSD 
questionnaire, service medical records, 
and private psychiatric records, and to 
provide an opinion as to whether the 
veteran has a psychiatric disorder and, 
if so, whether it is of service origin 
or otherwise related to service.  In 
regard to PTSD, the examiner should 
review the veteran's stressor statements 
as detailed above and summarized below, 
which are presumed credible, and weigh 
them in his/her diagnoses:

a.	Flew helicopter missions inside the jungle 
exposing them to enemy fire.  
b.	Mortar attacks entering the veteran's 
unit's perimeter destroying the veteran's 
tent and backpack destroyed 
c.	Helping a wounded comrade during a mortar 
attack and protect him from further attack.   
d.	A mission in which one of the transport 
helicopters was shot down killing all 37 
soldiers on board.
e.	A mission during which the veteran was on 
reconnaissance patrol where his unit was 
ambushed and he had to climb a mountain 
("Seven Founting") and he fell down 
receiving minor blows [sic]. 
f.	During an ambush a sergeant in his unit was 
killed.  He described shooting desperately 
and hearing bullets whistling by his ears.  
He described a Cobra helicopter and 
airplanes arriving to support and rescue 
them.
g.	Another combat mission from the air in 
which he participated resulted in two men 
losing their legs when they landed and 
stepped on land mines.  
h.	He described losing many other men during 
combat, including one in a friendly fire 
incident. 

3.  The AMC should schedule the veteran 
for a VA spine examination to determine 
the nature and etiology of any back 
disorder.  The examining physician is 
requested to review pertinent documents 
in the claims file, including service 
medical records, private physician 
records, and SSA records, and to provide 
an opinion as to whether any spine 
disorder shown to be present is of 
service origin or otherwise related to 
service including his fall in 1971.  The 
examiner 




should review the veteran's statements 
regarding his in-service injury, which 
are presumed credible, and weigh them in 
his/her opinion as to whether the 
veteran's current diagnosed back 
disorder is related to an injury in-
service or otherwise related to service.  
If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
PTSD, generalized anxiety, not otherwise 
specified, and L4-L5, L5-S1 herniated 
nucleus pulposus, bilateral lumbar 
radiculopathy (claimed as a back 
condition) should be readjudicated.  If 
the benefits sought on appeal remain all 
or in part denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of 
the case and given the opportunity to 
respond thereto. The case should then be 
returned to the Board for further 
review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


